On a rehearing,
Porter, J.,
delivered the opinion of the court.
An application has been made to modify a judgement in this case. The demand was unliquidated, and the court below gave interest on it. The Code of Practice, 554, proMbits this, and we are of opinion this prohibition extends to interest after judgement, as well as that which precedes it.
It is, therefore, ordered, adjudged and decreed, that the judgement of the District Court, be annulled, avoided and reversed, and it is further ordered, adjudged, and decreed, that the plaintiff do recover of the defendant the sum of one. thousand two hundred and seventeen dollars, with costs in the. court below, those of appeal to be paid by the appellee.